Citation Nr: 1138973	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  08-03 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 1968 to July 1971.  Subsequently, the Veteran served over twenty years in the Air National Guard.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the Veteran's service-connection claims for a bilateral hearing loss disability and for tinnitus.  The Veteran disagreed with both of these determinations, and perfected an appeal as to both issues.

The Veteran was scheduled to appear for a hearing with a Veterans Law Judge (VLJ) in March 2010.  He failed to report for this hearing.  Neither the Veteran nor his representative has provided an explanation for the Veteran's failure to report, nor have they requested this hearing be rescheduled.  The Veteran's hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2011).


FINDINGS OF FACT

1.  The evidence of record favors a finding that the Veteran's bilateral hearing loss disability had its onset in, or is otherwise related to his period of active duty military service.

2.  The evidence of record favors a finding that the Veteran's tinnitus had its onset in, or is otherwise related to his period of active duty military service.






CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was incurred in active duty military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was incurred in active duty military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

VCAA notice letters regarding the Veteran's claims were sent to the Veteran in January 2005 and April 2006.  The Board need not discuss in detail the sufficiency of these VCAA notice letters in light of the fact that the Board is granting the Veteran's claims.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefits sought on appeal.  

The Board also notes the Veteran has been provided notice regarding degree of disability and effective date as required by the decision of the United States Court of Appeals for Veterans Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) in the above-referenced April 2006 letter.  As discussed in detail below, the Board is granting the Veteran's claims.  It is not the Board's responsibility to assign a disability rating or an effective date in the first instance.  The Board is confident that if required, the Veteran will be afforded any additional appropriate notice needed under Dingess.  The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  
Relevant law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

For certain chronic disorders, including sensorineural hearing loss disability, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2011).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. See Hensley, supra.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In essence, the Veteran contends that his current bilateral hearing loss and tinnitus disabilities had their onset in, or are otherwise related to his active duty military service.  In particular, the Veteran attributes both of these disabilities to acoustic trauma experienced in performance of his in-service duties as a combat engineer.

As noted above, in order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  See Hickson, 12 Vet. App. at 253.

With respect to Hickson element (1), it is undisputed that the Veteran currently has a hearing loss disability for VA purposes.  Indeed, audiometric testing in March 2005 demonstrated that the Veteran had right ear threshold hearing levels of 40 decibels at 3000 Hz and 45 decibels at 4000Hz, and left ear threshold hearing levels of 60 decibels at 3000 Hz and 70 decibels at 4000 Hz.  Maryland CNC speech recognition scores were 92 percent and 86 percent for the right and left ear respectively.   See the March 4, 2005 VA examiner's report, page 2.  Thus, a current bilateral hearing loss disability under 38 C.F.R. § 3.385 is demonstrated in the record. 

The March 2005 VA examiner also indicated that the Veteran currently experiences tinnitus.  Hickson element (1) is therefore satisfied as to both issues.

With respect to Hickson element (2), in-service disease or injury, the Board will separately discuss disease and injury.  

Upon entry into service in 1968, the Veteran's audiometric test results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
10
15
LEFT
15
0
0
25
35

See the Veteran's August 19, 1968 Report of Medical Examination.  

A periodic examination dated in May 1970 noted the following audiometric test results:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
10
10
LEFT
25
0
5
35
50

See the Veteran's May 6, 1970 Report of Medical Examination.


Finally, upon separation in 1971, the Veteran's audiometric test results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
0
10
15
LEFT
15
0
0
0
0

See the Veteran's July 20, 1971 Report of Medical Examination.

Concerning the Veteran's left ear hearing thresholds, although the Veteran had normal hearing thresholds for VA purposes upon enlistment, the Veteran did have left ear hearing loss for VA purposes at the May 1970 examination, with a score of 50 decibels at the 4000 Hz level.  Curiously, within one year, it appears that the Veteran's left ear hearing loss drastically improved upon separation from service, particularly at the 3000 and 4000 Hz levels, which dropped from 35 and 50 decibels respectively, to zero decibels at both levels.  The Board finds the left ear test results upon separation to be highly suspect, especially in light of the fact that the Veteran demonstrated much higher decibel levels at 3000 and 4000 Hz at both his entrance and periodic examinations in 1968 and 1970, and at multiple subsequent audiometric examinations, as will be discussed below.  Resolving all doubt in the Veteran's favor, the Board finds that in-service left ear hearing loss for VA purposes is in fact demonstrated.  Hickson element (2), in-service disease, is therefore satisfied as to the Veteran's hearing loss service-connection claim, as it pertains to his left ear.

Concerning the Veteran's right ear hearing thresholds, although the Veteran never demonstrated right ear hearing loss for VA purposes during his active duty service or within one year following his separation in 1971 [see 38 C.F.R. § 3.309], it does however appear that his right ear hearing acuity did in fact worsen during the course of his active duty service, specifically at the 500 and 1000 Hz levels.  Additionally, the Veteran did not complain of, or receive treatment for ringing in the ears in service, and he was not diagnosed with tinnitus until the March 2005 VA examination.  
In any event, with respect to in-service injury, the Veteran contends that he was exposed to acoustic trauma during his active duty military service from right-handed weapons fire during training exercises, and from nearby explosions endured in performance of his duties as an engineer, which included blowing up bridges.  See the Veteran's November 11, 2004 Statement in Support of Claim.  The Board finds no reason to doubt the Veteran's statements, as the evidence of record indicates that the Veteran did in fact serve as an engineer officer, and that his related civilian occupation would have been as a construction superintendent [see the Veteran's DD-214].  Such service would have likely exposed him to acoustic trauma.  The Veteran is competent to attest to his own in-service experiences, and the Board finds his assertions of in-service exposure credible.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Thus, in-service injury through noise exposure to both ears is also shown in the record.  Accordingly, Hickson element (2), in-service injury, is satisfied as to the Veteran's service-connection claim for left and right ear hearing loss, and for tinnitus.

The Board notes in passing that on May 11, 1970, an in-service physician noted that the Veteran had a left ear defect, indicating the presence of a "fine strand coursing across external auditory canal on left from near the tympanic membrane superiorly to [] several millimeters external to it infero-posteriorly.  Presumed chorda tympani nerve external to tympanic membrane."  See the Veteran's May 11, 1970 Chronological Record of Medical Care.  Pertinently, there is no opinion of record indicating that this defect has any effect on the Veteran's hearing acuity, nor does the Veteran so contend.  As the Veteran's claims are being granted herein based on a finding that his bilateral hearing loss and tinnitus are related to in-service noise exposure, additional development to determine the nature and effects of this defect is not necessary at this time.  

Finally, with respect to crucial Hickson element (3), nexus or relationship, there are in essence two competing medical opinions of record as to the etiology of the Veteran's current hearing loss and tinnitus disabilities. 
The first opinion is from the March 2005 VA examiner, who after reviewing the claims folder and upon examination of the Veteran concluded that it is not likely that the Veteran's hearing loss and tinnitus are related to noise exposure while in the service.  The examiner offered no clinical rationale as to why the Veteran's hearing loss was unrelated to service, but did note that the Veteran reported experiencing tinnitus just 15 years prior to the examination.  See the March 2005 VA examiner's report, pages 2 and 3.

The RO requested an addendum opinion from the March 2005 examiner, requesting that she specifically address certain files in the Veteran's service treatment records pertaining to the Veteran's left ear.  Unfortunately, the RO did not re-send the claims folder to the VA examiner for review.  Indeed, the examiner noted in her March 23, 2005 Addendum that "the C-file would have been helpful in order to more precisely address the issues[.]".  Based on her memory of the facts of the case, and a review of her prior examination report, the examiner noted that the Veteran's abnormal audiometrics were obtained after the Veteran separated from service while he was in the National Guard, and that based on this finding, her prior negative nexus opinion remained unchanged.  See the March 23, 2005 addendum report of the March 2005 VA examiner.

After obtaining additional National Guard records, the RO asked for a third opinion from the March 2005 VA examiner, to include consideration of the Veteran's ongoing left ear hearing loss shown during his guard service.  It was noted that the Veteran was specifically diagnosed with left ear hearing loss on a June 17, 1977 annual examination.  See the RO's April 5, 2006 letter to the Compensation and Pension Unit.  

On April 6, 2006, the March 2005 VA examiner drafted her second addendum report, noting that the RO again failed to send the examiner the Veteran's claims folder for review.  The examiner indicated that "A new ASE request for examination clearly stating the new dates of active duty service to be evaluated along with the C-file and all related evidence must be provided to the audiology clinic for evaluation.  No C-file, specific dates of active duty service, nor medical records from [the] Veteran's time in the Air National Guard were provided for this review."  The examiner then concluded that her opinion remains unchanged given the information provided.  See the March 2005 VA examiner's April 6, 2006 Addendum Report. 

The Veteran has subsequently submitted a medical opinion that is contrary to the overall findings of the March 2005 VA examiner.  In a February 2007 treatment report, Dr. T.J.F. accurately identified that the Veteran served in the Marine Corps as a combat engineer, and that he was exposed to explosives and firearms during his active duty service.  Upon audiological testing, the examiner noted asymmetric high frequency hearing loss, worse in the left ear than the right, that would be consistent with "right handed shooting."   Dr. T.J.F. indicated that the Veteran's hearing loss and tinnitus was in fact noise related, "probably related to his combat experience."  See Dr. T.J.F.'s February 28, 2007 treatment report.  

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that the Board had inherent fact-finding ability. 

The Board may also appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  After reviewing the record, and for reasons stated above, the Board finds the opinion of Dr. T.J.F. to be of greater probative value than the opinions and assessments of the March 2005 VA examiner.

It is clear that the multiple opinions of the March 2005 VA examiner are inadequate for rating purposes because key pieces of evidence were either overlooked, or not available for review.  Indeed, in her original March 2005 opinion, although the Veteran's claims folder was available at that time, the VA examiner neglected to comment on two crucial factors in rendering her negative nexus opinions-namely, the Veteran's clearly worsening right ear hearing acuity in service from 1968 to 1971, and the onset of left ear hearing loss for VA purposes in 1970.  The RO recognized the inadequacy of this March 2005 opinion, asked for two addendum opinions for  consideration of specific records, but crucially neglected to provide those records on both occasions.  The VA examiner clearly suggested in both of her addendum reports that without the claims folder, an audiologist can only base her etiological opinion on the information before her, or on what she is told, whether accurate or inaccurate.  

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court determined that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.  In this case however, the absence of claims file review detracts from the probative value of the VA examiner's addendum opinions, as further analysis of specific service records [which appear to contradict the examiner's original findings], was in fact required.  As noted above, although the examiner concluded that the Veteran's left ear hearing loss had its onset subsequent to his active duty service, there is of record a service treatment report that clearly shows the presence of left ear hearing loss for VA purposes in service that must be addressed.  The VA examiner also did not address the Veteran's worsening threshold shifts in right ear hearing acuity during service.  The mere fact that a Veteran's separation examination fails to show hearing loss for VA purposes does not bar the establishment of service connection for a hearing loss disability if medical evidence shows that a current impaired hearing disability is actually due to incidents during service.  Hensley  v. Brown, 5 Vet. App. 155 (1993).  The March 2005 VA examiner did not take such factors into account in any of her opinions.  Accordingly, both of the VA examiner's addendum reports fail to resolve the initial inadequacies of the examiner's original March 2005 opinion.  

Unlike the March 2005 VA examiner's opinion, which lacks probative value in large part because of a neglect to review and consider positive evidence that appears to contradict her overall conclusions, the opinion of Dr. T.J.F. appears more consistent with the record, is based on an accurate understanding of the facts, and is supported by a more thorough clinical rationale.  As noted above, it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion, not the mere fact that the claims file was reviewed.  See Nieves, supra.  While it is true that Dr. T.J.F. did not indicate that he reviewed the Veteran's claims folder, he did nevertheless demonstrate an accurate knowledge of the Veteran's prior noise exposure history, to include in-service exposure to explosives and firearms during service as a combat engineer.  Dr. T.J.F. interpreted the Veteran's current hearing test results, and determined that they are consistent with noise exposure, in particular, right-handed shooting, which in Dr. T.J.F.'s opinion, would account for the Veteran's greater left ear hearing loss than the right.  Dr. T.J.F. also pointed out that the Veteran worked as a teacher since separating from service, and that he has no family history of hearing loss, chronic or recurring ear infections, no otologic surgery, and no history consistent with ototoxicity.  See Dr. T.J.F.'s February 28, 2007 treatment report.  

Unlike the opinions the March 2005 VA examiner, which appeared contrary to the much of the evidence of record [thus requiring addendum reports for reconciliation], Dr. T.J.F.'s opinion appears consistent with the other evidence of record, to evidence of a worsening of right ear hearing acuity in service, of the onset of left ear hearing loss for VA purposes in service, and of continued left ear hearing deficits shown by subsequent audiometric examination reports dated in June 1977, April 1984, October 1987, March 1992, and most recently in March 2005.  Dr. T.J.F.'s opinion also is consistent with the Veteran's competent and credible lay assertions of in-service noise exposure, and decreasing hearing acuity over time, the left ear worse than the right.  Crucially, Dr. T.J.F.'s opinion is not based on an assumption that if hearing loss is absent at separation from service, a direct link to in-service noise exposure cannot be established.

The Board adds that the fact that Dr. T.J.F. erroneously referred to the Veteran as a "combat veteran" is irrelevant in this case because it is plainly clear that Dr. T.J.F. based his positive nexus opinion on an accurate understanding of the Veteran's in-service noise exposure from explosions and firearms, which the Board has conceded above, and not on any finding that the Veteran engaged the enemy, or earned the Purple Heart [as is so suggested by the RO in its December 2007 Statement of the Case, page 26].  

Based on the above, the Board believes that the evidence of record favors a finding that the Veteran's bilateral hearing loss disability had its onset in, or is otherwise related to noise exposure during his period of active duty military service.  Hickson element (3) is therefore satisfied as to this issue, and the benefit sought on appeal is granted.

With respect to the Veteran's tinnitus claim in particular, the Board notes that tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking. It is usually subjective in type."  See Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  Because tinnitus is "subjective," its existence is generally determined by whether or not the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).

As discussed above, the Veteran's service records do not document any complaints of or treatment for ringing in the ears in service.  However, based on the Veteran's recent assertions of in-service onset and continuous symptomatology since that time, on Dr. T.J.F.'s probative positive medical nexus opinion, and on the inherently subjective nature of tinnitus symptomatology, the Board finds that the evidence of record favors a finding that tinnitus had its onset in, or is otherwise related to the Veteran's military service.  Hickson element (3) is satisfied as to this issue as well.   


ORDER

Service connection for a bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.

____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


